

BURLINGTON RESOURCES INC.
 


 
2005 DEFERRED COMPENSATION PLAN
 
 
Effective January 1, 2005

 
 

--------------------------------------------------------------------------------

 

BURLINGTON RESOURCES INC.

2005 DEFERRED COMPENSATION PLAN
 
Page
 


ARTICLE 1
ESTABLISHMENT AND PURPOSE
 
1
ARTICLE 2
DEFINITIONS
 
1
ARTICLE 3
ADMINISTRATION
 
4
ARTICLE 4
PARTICIPANTS
 
5
ARTICLE 5
BENEFITS
 
5
ARTICLE 6
GENERAL PROVISIONS
11

 
 

 
-i-

--------------------------------------------------------------------------------

 


BURLINGTON RESOURCES INC.
2005 DEFERRED COMPENSATION PLAN
 
ARTICLE 1
ESTABLISHMENT AND PURPOSE
1.1  Establishment. Burlington Resources Inc. hereby establishes the Burlington
Resources Inc. 2005 Deferred Compensation Plan (“Plan”) effective as of January
1, 2005.
1.2  Purpose. The purpose of this Plan is to permit key employees of the
Employer to defer all or part of their base salary and to provide a vehicle for
deferrals of compensation under other plans of the Employer, in order for the
Employer to attract and retain key employees.
ARTICLE 2
DEFINITIONS
For purposes of the Plan, the following terms shall have the meanings indicated:
2.1  Account means a Memorandum Account as defined in Section 5.3.
2.2  Base Salary means the Participant’s base salary being paid by the Employer
for the applicable calendar year or partial calendar year, exclusive of bonuses
and all other items of compensation for the calendar year.
2.3  Beneficiary means the person(s) designated by a Participant, on a form
provided by the Plan Administrator and filed with the Company’s Human Resources
Department, to receive benefits from the Plan in the event of his or her death.
A Participant may change his or her
 

 
 

--------------------------------------------------------------------------------

 

beneficiary designation at any time. If no designated Beneficiary survives the
Participant, the Beneficiary shall be the Participant’s surviving spouse, or, if
none, his or her estate.
2.4  Board means the Board of Directors of the Company.
2.5  Code means the Internal Revenue Code of 1986, as amended.
2.6  Common Stock means the common stock, par value $.01 per share, of the
Company (except as otherwise provided in Section 5.10).
2.7  Company means Burlington Resources Inc., a Delaware corporation.
2.8  Company Stock Account means a notional subaccount of an Account credited
with Phantom Stock, as provided in Section 5.4.
2.9  Designated Election Date means, with respect to a calendar year, such date
during the preceding calendar year (but in no event later than December 31 of
such preceding calendar year) as the Plan Administrator may in its sole
discretion designate.
2.10  Disability means (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) the Participant
is receiving, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, income replacement benefits
for a period of not less than 3 months under an accident or health plan covering
employees of the Participant’s Employer.

 
-2-

--------------------------------------------------------------------------------

 



2.11  Employer means the Company and its subsidiaries.
2.12  Exchange Act means the Securities Exchange Act of 1934, as amended.
2.13  Fair Market Value means, as applied to a specific date, the mean between
the highest and lowest quoted selling prices at which Common Stock of the
Company was sold on such date as reported in the NYSE-Composite Transactions by
The Wall Street Journal on such date or, if no Common Stock was traded on such
date, on the next preceding day on which Common Stock was so traded.
2.14  Interest Account means a notional subaccount of an Account credited with
interest, as provided in Section 5.4.
2.15  Other Plan means any plan of the Employer other than this Plan under which
any compensation described in such other plan may be deferred pursuant to an
election under this Plan.
2.16  Participant means each employee who participates in the Plan in accordance
with Article 4.
2.17  Phantom Stock means a phantom or notional share of Common Stock. A
Participant shall not possess any rights of a stockholder of the Company with
respect to a share of Phantom Stock, including, without limitation, rights
concerning voting and dividends. A share of Phantom Stock shall be payable
solely in cash under the Plan.
2.18  Plan means the Burlington Resources Inc. 2005 Deferred Compensation Plan
either in its present form or as amended from time to time.
 

 
-3-

--------------------------------------------------------------------------------

 



2.19  Plan Administrator means the Compensation Committee of the Board.
2.20  S&P Account means a notional subaccount of an Account credited with units
in a Standard & Poor’s 500 Composite Stock Price Index fund or in a mutual fund
selected by the Plan Administrator that tracks such index, as provided in
Section 5.4.
2.21  Section 16(b) means Section 16(b) of the Exchange Act, and all rules
promulgated thereunder.
2.22  Specified Employee means a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and regulations and guidance thereunder.
2.23  Termination means a Participant’s separation from service with the
Employer, including by reason of death, retirement or Disability.
 
ARTICLE 3 
ADMINISTRATION
3.1  Plan Administrator. The Plan shall be administered by the Plan
Administrator who has the responsibilities and duties assigned to it herein.
With respect to any actions affecting compliance with Section 16(b), the Plan
Administrator shall be constituted at all times solely of non-employee directors
as defined in the rules promulgated under Section 16(b) so long as any of the
Company’s equity securities are registered pursuant to Section 12(b) or 12(g) of
the Exchange Act. The Plan Administrator shall have the complete authority and
power to interpret the Plan, prescribe, amend and rescind rules relating to its
administration, select eligible Participants, determine a Participant’s (or
Beneficiary’s) right to a payment and the amount of such payment, and to take
all other actions necessary or desirable for the administration of the Plan.
 

 
-4-

--------------------------------------------------------------------------------

 



All actions and decisions of the Plan Administrator shall be final and binding
upon all Participants and Beneficiaries. No member of the Plan Administrator
shall vote on any matter that pertains solely to himself or herself.
 
ARTICLE 4
PARTICIPANTS
4.1  Participants. The Plan Administrator shall determine and designate the
executives and other key employees of the Employer who are eligible to defer
Base Salary under the Plan (the “Participants”). In addition, persons who defer
compensation described in any Other Plan pursuant to an election under this Plan
shall be considered Participants. Directors of the Company who are full-time
executives of the Company shall be eligible to participate in the Plan. Each
Participant must be a member of “a select group of management or highly
compensated employees,” as those terms are defined in Section 201(2) of the
Employee Retirement Income Security Act of 1974, as amended.
 
ARTICLE 5 
BENEFITS
5.1  Deferrals Elections. On or before the Designated Election Date with respect
to any calendar year (or, with respect to an employee who first becomes a
Participant during a calendar year, on or before the date on which he or she
becomes a Participant), each Participant may elect to have the payment of all or
a portion of his or her Base Salary for that calendar year (or, if later, so
much of the calendar year as commences on the day following the date on which
the employee becomes a Participant) deferred until his or her Termination. The
election shall be
 

 
-5-

--------------------------------------------------------------------------------

 



irrevocable (except as provided in Section 5.9) and shall be made on a form
prescribed by the Plan Administrator which shall govern the amount deferred, the
form of its payment pursuant to Section 5.7 following the Participant’s
Termination, and (except as provided in Section 5.4 and 5.5) the investment of
the Participant’s Memorandum Account for such deferral period pending its
payment. A Participant’s deferral election shall apply only to Base Salary
earned during that calendar year or partial calendar year, as the case may be.
If a Participant has not made a deferral election, the Base Salary payable to
him or her for that calendar year shall be paid in accordance with the
Employer’s normal payroll practices.
5.2  Deferrals Under Other Plans. Any Other Plan of the Employer may provide for
the deferral of compensation described in such Other Plan pursuant to an
election under this Plan. If such Other Plan so provides, any deferrals of
compensation under that Other Plan shall be made pursuant to an election under
this Plan which is made on a form prescribed by the Plan Administrator, and the
election with respect to the compensation under that Other Plan for any calendar
year shall be made on or before the date established by the Plan Administrator
which shall be no later than the date prescribed for an initial election
pursuant to Section 409A(a)(4)(B) of the Code and any regulations, guidance and
transitional rules thereunder. Amounts described in such Other Plan that are
deferred under this Plan shall be deferred until the Participant’s Termination.
The Participant’s election under this Section 5.2 shall be irrevocable (except
as provided in Section 5.9) and shall govern the amount deferred (if
applicable), the form of its payment pursuant to Section 5.7 following the
Participant’s Termination, and (except as provided in Section 5.4 and 5.5) the
investment of the Participant’s Memorandum Account for such deferral period
pending its payment.
 

 
-6-

--------------------------------------------------------------------------------

 



5.3  Memorandum Accounts. Each calendar year the Company shall establish a
ledger or notional account (the “Memorandum Account”) for each Participant whose
compensation is deferred under the Plan or an Other Plan for that calendar year
for the purpose of reflecting the Company’s obligation to pay the deferred
compensation for such calendar year as specified pursuant to Section 5.7;
provided, however, that all Memorandum Accounts established for a Participant
that are to be paid in the same manner, e.g., a lump sum, 5 annual installments
or 10 annual installments, may be combined into a single Memorandum Account.
5.4  Investment of Accounts. Except as provided below, each Account shall accrue
interest on the deferred compensation credited to such Account from the date
such compensation is credited to the Account through the date of its
distribution (the “Interest Account”). Such interest shall be credited to the
Interest Account as of such valuation dates as shall be determined by the Plan
Administrator. The Plan Administrator shall determine, in its sole discretion,
the valuation date for valuing each Participant’s Account(s) and the rate of
interest to be used in making credits to the Interest Account; provided,
however, that in no event may the interest rate be less than the Moody’s
Long-Term Corporate Bond Yield Average (as it may be adjusted from time to
time); and provided, further, that the Plan may not be amended to reduce or
eliminate this minimum rate of interest.
In lieu of investing in the Interest Account, a Participant may elect that all
or a specified percentage of his or her deferred compensation be invested in
Phantom Stock (the “Company Stock Account”), in the S&P Account, or in any
combination of the Interest Account, the Company Stock Account and/or S&P
Account. If the Participant so elects, the Plan Administrator shall establish a
separate notional subaccount(s) for such Participant under his or her Account,
 

 
-7-

--------------------------------------------------------------------------------

 



which shall be credited (i) with respect to the Company Stock Accounts, with
whole and fractional shares of Phantom Stock periodically as of the dates of the
credits to the Company Stock Account, and with phantom (notional) dividends with
respect to the Phantom Stock, which shall be credited as being reinvested in
additional shares of Phantom Stock and (ii) with respect to the S&P Account,
with whole and fractional units in the S&P Account periodically as of the dates
of the credits to the S&P Account and with any notional distributions on such
units, which shall be credited as being reinvested in additional units. All
credit and debits to the Company Stock Account shall be made based on the Fair
Market Value per share of the Common Stock on the applicable date.
5.5  Changes in Investment Elections. Each Participant who has an Account under
the Plan may elect that all or a specified percentage of his or her Account
balances as of any date be reinvested in the Interest Account, Company Stock
Account and/or S&P Account in such proportions as elected by the Participant.
This election shall be in such form as the Plan Administrator shall establish
and shall comply with all requirements of Section 16(b), to the extent
applicable.
5.6  Section 16(b) Rules. Notwithstanding anything in the Plan to the contrary,
the Plan Administrator, in its sole discretion, may amend the Plan in any manner
it deems appropriate (including retroactively) to ensure compliance with Section
16(b).
5.7  Payment of Accounts. Upon a Participant’s Termination, the Company shall
pay to such Participant (or to his or her Beneficiary in the case of the
Participant’s death) in cash the balance credited to his or her affected
Account(s) as follows:

(a)  
a lump sum payment; or

 

 
-8-

--------------------------------------------------------------------------------

 




(b)  
in 5 consecutive substantially equal annual installments; or

 

(c)  
in 10 consecutive substantially equal annual installments,

 
whichever form of payment has been elected by the Participant. If distributions
are to be made in substantially equal annual installments, the amount of each
installment payment shall be determined by dividing (i) the amount credited to
the portion of the Participant’s Account to be paid in that form determined as
of the valuation date before the applicable installment payment by (ii) the
number of installment payments (including the applicable installment payment)
remaining to be paid. Payment of Accounts shall commence or be made in the month
following the month in which the Participant’s Termination occurs; provided,
however, that in the case of a Participant who the Plan Administrator determines
is or may be a Specified Employee and who becomes entitled to payment by reason
of his or her Termination, no distribution may be made by reason of the
Participant’s Termination before the date which is 6 months after the date of
such Participant’s separation from service with the Employer (or, if earlier,
the date of the Participant’s death). The determination by the Plan
Administrator that a Participant is or may be a Specified Employee shall be
conclusive and binding. In the case of distribution to a Participant in
installments, payment will be made on a pro rata basis from each of the
Participant’s Accounts.
5.8  Acceleration of Payments. Notwithstanding anything in the Plan to the
contrary, the Plan Administrator, in its sole discretion, may accelerate the
payment of all or part of the unpaid balance of a Participant’s Account(s) at
the request of the Participant upon its determination that the Participant has
incurred an unforeseeable emergency. For this purpose, the term “unforeseeable
emergency” means a severe financial hardship to the Participant resulting from
an
 

 
-9-

--------------------------------------------------------------------------------

 



illness or accident of the Participant, the Participant’s spouse, or a dependent
(as defined in Section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. A distribution may be made on account of an unforeseeable
emergency only if the amounts distributed with respect to an emergency do not
exceed the amounts necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).
5.9  Election of Form of Payment under Transition Rules. The Plan Administrator
may allow Participants to make an election or to change their election as to the
form of payment pursuant to Section 5.7 during an election period prescribed by
the Plan Administrator to the extent permitted under transition rules prescribed
by the U.S. Treasury Department under Section 409A of the Code.
5.10  Conversion of Company Stock Account. At the “Effective Time” as defined in
that certain Agreement and Plan of Merger dated as of December 12, 2005 by and
among the Company, ConocoPhillips and Cello Acquisition Corp., the Phantom Stock
held in the Company Stock Account shall be converted in accordance with said
Agreement and Plan of Merger into phantom shares of common stock of
ConocoPhillips, and thereafter the term “Common Stock” for purposes of this Plan
shall mean common stock of ConocoPhillips.
 

 
-10-

--------------------------------------------------------------------------------

 



ARTICLE 6
GENERAL PROVISIONS
6.1  Unfunded Obligation. The amounts to be paid to Participants pursuant to
this Plan are unfunded obligations of the Company. The Company is not required
to segregate any monies from its general funds, to create any trusts, or to make
any special deposits with respect to this obligation. Title to and beneficial
ownership of any investments, including trust investments, which the Company may
make to fulfill this obligation shall at all times remain in the Company. Any
investments and the creation or maintenance of any trust or notional accounts
shall not create or constitute a trust or a fiduciary relationship between the
Plan Administrator or the Company and a Participant, or otherwise create any
vested or beneficial interest in any Participant or his or her Beneficiary or
his or her creditors in any assets of the Company whatsoever. The Participants
(and Beneficiaries) shall have no claim against the Company for any changes in
the value of any Accounts and shall be general unsecured creditors of the
Company with respect to any payment due under this Plan.
6.2  Incapacity of Participant or Beneficiary. If the Plan Administrator finds
that any Participant or Beneficiary to whom a payment is payable under the Plan
is unable to care for his or her affairs because of illness or accident or is
under a legal disability, any payment due (unless a prior claim therefor shall
have been made by a duly appointed legal representative), at the discretion of
the Plan Administrator, may be paid to the spouse, child, parent or brother or
sister of such Participant or Beneficiary or to any person whom the Plan
Administrator has determined has incurred expense for such Participant or
Beneficiary. Any such payment shall be a complete discharge of the obligations
of the Company under the provisions of the Plan.
 

 
-11-

--------------------------------------------------------------------------------

 



6.3  Nonassignment. The right of a Participant or Beneficiary to the payment of
any amounts under the Plan may not be assigned, transferred, pledged or
encumbered in any manner nor shall such right or other interests be subject to
attachment, garnishment, execution or other legal process.
6.4  No Right to Continued Employment. Nothing in the Plan shall be construed to
confer upon any Participant any right to continued employment with the Employer,
nor interfere in any way with the right of the Employer to terminate the
employment of such Participant at any time without assigning any reason
therefor.
6.5  Withholding Taxes. Appropriate taxes shall be withheld from the
Participant’s compensation with respect to all deferrals made under the Plan and
from all payments made to Participants and Beneficiaries pursuant to the Plan.
6.6  Termination and Amendment. Subject to the limitation set forth in the third
sentence of Section 5.4, the Plan Administrator may from time to time amend,
suspend or terminate the Plan, in whole or in part, and if the Plan is suspended
or terminated, the Plan Administrator may reinstate any or all of its
provisions. Except as otherwise provided in Section 5.6 or 6.8, no amendment,
suspension or termination of the Plan may impair the right of a Participant or
his or her Beneficiary to receive the benefit accrued hereunder prior to the
effective date of such amendment, suspension or termination.
6.7  Compliance with Securities Laws. It is the intention of the Company that,
so long as any of the Company’s equity securities are registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, this Plan shall be operated in
compliance with 16(b) and, if any Plan provision or
 

 
-12-

--------------------------------------------------------------------------------

 



transaction is found not to comply with Section 16(b), that provision or
transaction, as the case may be, shall be deemed null and void ab initio.
Notwithstanding anything in the Plan to the contrary, the Plan Administrator, in
its absolute discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision of the Plan to Participants who are officers
and directors subject to Section 16(b) without so restricting, limiting or
conditioning the Plan with respect to other Participants.
6.8  Compliance with Code Section 409A. It is intended that this Plan comply
with Section 409A of the Code and any regulations, guidance and transitional
rules issued thereunder, and the Plan shall be interpreted and operated
consistently with that intent. If the Plan Administrator shall determine,
following the issuance of final regulations, that any provisions of this Plan do
not comply with the requirements of Section 409A of the Code, the Plan
Administrator shall amend the Plan in any respect it deems necessary (including
retroactively) in order to preserve compliance with said Section 409A; provided,
however, that any such amendment affecting amounts previously deferred under the
Plan shall be made in a manner that preserves the economic value of such
deferred amounts to the Participant.
6.9  Applicable Law. Except to the extent preempted by applicable federal law,
the Plan shall be construed and governed in accordance with the laws of the
State of Texas.
 

 
-13-

--------------------------------------------------------------------------------

 




 